IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 29, 2009
                                     No. 08-51100
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ENRIQUE GUTIERREZ-GARCIA, also known as Enrique Gutierrez-Hernandez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:08-CR-1247-ALL


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       Gutierrez-Garcia appeals the 48-month sentence imposed following his
guilty plea conviction for illegal reentry in violation of 8 U.S.C. § 1326. He
contends that his sentence is not entitled to a presumption of reasonableness
because it was calculated pursuant to U.S.S.G. § 2L1.2, which he argues is not
supported by empirical evidence. Gutierrez-Garcia further contends that his
sentence was greater than necessary to accomplish the goals of sentencing listed
in 18 U.S.C. § 3553(a)(2).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-51100

      Gutierrez-Garcia’s contention that his sentence is not entitled to a
presumption of reasonableness because the relevant guideline is not supported
by empirical evidence is without merit.      See United States v. Mondragon-
Santiago, 564 F.3d 357, 363-64 (5th Cir. 2009). His sentence is presumptively
reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Moreover, the district court addressed the factors set out at 18 U.S.C. § 3553(a)
when imposing his sentence.        Gutierrez-Garcia has failed to rebut the
presumption of reasonableness.
      AFFIRMED.




                                       2